[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] ORDER
After hearing, the court finds that the defendant's evidence CT Page 11270 is not credible. A fair preponderance of the evidence demonstrates that the defendant's usual place of abode at the time service was made was in fact 269 Saugatuck Avenue, Westport, CT.
Accordingly, the order of this court of March 30, 1998 in hereby vacated and the motion to open judgment is hereby denied.
THE COURT,
A. WILLIAM MOTTOLESE, JUDGE